Citation Nr: 1030174	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-36 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for cervical facet 
arthropathy, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from June 1956 to May 1959.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in June 2008, a statement of the 
case was issued in September 2009, and a substantive appeal was 
received in September 2009.  A Board hearing at the local RO was 
held in May 2010.  

At the Board hearing, the Veteran discussed issues pertaining to 
his right arm and right eye in association with his service-
connected cervical spine disability.  However, the February 2008 
rating decision granted C6 radiculopathy of the right arm and 
denied service connection for a right eye disability.  In his 
notice of disagreement, the Veteran clearly stated that he only 
wished to appeal the issue of an increased rating for his 
cervical spine disability as the right eye and radiculopathy 
conditions had been resolved.  Accordingly, these issues are not 
in appellate status.  Nevertheless, these issues are 
referred to the RO for clarification as to whether the 
Veteran now wishes to reopen these claims.  

Further, in his hearing testimony, the Veteran also 
appeared to indicate that he was claiming service 
connection for a right ear disability, right jaw 
disability, heartburn and psychiatric disability as 
secondary to his service-connected cervical spine 
disability.  Further, a private treatment record also 
indicated that the Veteran had a migraine headache 
disability secondary to his service-connected spinal 
disability.  As these issues have not been adjudicated by 
the RO, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action.  




FINDING OF FACT

The Veteran's service-connected cervical facet arthropathy is 
manifested by subjective complaints of pain and objective 
findings of limitation of motion, but not forward flexion limited 
to 15 degrees or less; ankylosis; or incapacitating episodes of 
at least four weeks over the past 12 months.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 20 percent for the Veteran's service-connected cervical facet 
arthropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic 
Code 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Duty to Notify

The record shows that in a September 2007 VCAA letter, the 
appellant was informed of the information and evidence necessary 
to warrant entitlement to the benefit sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  In this case, the RO provided VCAA notice to the 
Veteran in September 2007, which was prior to the February 2008 
rating decision.  Accordingly, the requirements the Court set out 
in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although the present appeal involves the issue of an increased 
rating, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the September 2007 
letter also gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
veteran that, to substantiate a claim, he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

Although the RO sent notice to the Veteran in September 2008 in 
compliance with Vazquez, the Board points out that the U.S. Court 
of Appeals for the Federal Circuit recently reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
September 2007 and September 2008 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records, private treatment records, Board hearing testimony and 
VA examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in November 2007 and 
November 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected cervical facet arthropathy warrants a 
higher disability rating.  Disability evaluations are determined 
by the application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The general rating formula for diseases and injuries of the spine 
provides for the disability ratings under Diagnostic Codes 5235 
to 5243, unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, for diseases and injuries of the 
spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows: a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine; and a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

The Veteran filed his current claim seeking an increased rating 
in July 2007.  In support of his claim, the Veteran submitted a 
September 2007 private opinion from his chiropractor.  The 
opinion reported that the Veteran's primary symptoms were 
thoracic and cervical pain associated with muscle spasms and 
migraine headaches that affected his right eye and into his ear.  
The examiner opined that the Veteran's disability had become more 
severe and affected his normal activities as well as activity 
levels.  

Further, a September 2007 private examination by the surgeon who 
had performed surgery on the Veteran 25 years prior noted a past 
history of "labyrinthitis" and the onset of a tremor of the 
left hand at that time.  Although, the examiner indicated that 
the Veteran may have actually sustained a TIA or a small 
posterior fossa stroke, he provided that most of the symptoms had 
cleared, but he still had the left hand tremor, which caused the 
Veteran to give up doing surgery in his veterinary practice.  On 
physical examination, gait and stance were normal.  Examination 
of the head and neck failed to demonstrate any focal areas of 
significant tenderness.  There was very minimal restriction of 
motion in lateral rotation.  Pinprick testing of the scalp failed 
to demonstrate any evidence of hypoesthesia.  Cranial nerves were 
intact.  Sensory and motor examination of the upper extremities 
was intact.  All reflexes were normal.  The examiner observed 
that the Veteran had a bizarre and complex set of symptoms that 
were certainly atypical of a cervical radiculitis problem.  He 
indicated that to try and tie the clinical picture of right jaw 
pain, right orbital pain and right arm pain to the same single 
entity was extremely difficult.  The most common likelihood would 
be some type of myofascial syndrome, but there was no physical 
evidence.  

The Veteran was afforded a VA examination in November 2007.  The 
electronic medical records were reviewed.  He was identified as a 
veterinarian by trade who would know some of that anatomy.  The 
Veteran reported pain that radiated into his right upper arm down 
to his bicep.  He also stated that it radiated to his right eye 
and that his ear would feel plugged up.  He reported that in the 
last 12 months, his symptoms had been worsening.  His neck was 
aggravated by angling either  forward, backward or side to side.  
Tipping his head caused pain and discomfort, mostly to the right 
side; the left did not seem to bother him that much.  With 
respect to his activities of daily living, it limited his ability 
to work in his woodshop.  He received treatment from a 
chiropractor to apply pressure on the nerve root that released 
some of the discomfort.  The tremor in his hand had recently been 
controlled with the use of Primidone.  The Veteran's work 
consisted primarily of  making house calls and emergency room 
work.  The Veteran reported getting irritable and that it 
affected his activities of daily living, but he could take care 
of his own healthy hygiene with any problem.  The examiner 
summarized the Veteran's treatment as well as pertinent findings 
on x-rays and MRIs.  

On physical examination, the Veteran kept his neck very stiff 
when he turned and turned his shoulder and head together in a log 
rolling type movement.  There was sensation to light touch and 
pinprick involving the forehead.  Sensation to light touch, 
pinprick and vibratory sense was intact in both arms at all 
points.  No abnormality of the elbows, wrists or fingers was 
noted.  No grasp problems were reported and grasps were 5+/5 
bilaterally.  Range of motion was zero to 25 degrees flexion and 
zero to 22 degrees extension.  He could lateral flex zero to 18 
degrees to the neck and shoulder.  Muscle strength was 5+/5 to 
flexion and extension at the right elbow.  Multiple repetitions 
of motion times three revealed no further disability due to pain, 
weakness, fatigue or lack of endurance.  The assessment was 
degenerative disc disease and degenerative joint disease of the 
cervical spine.  The examiner indicated that the Veteran had C6 
radiculopathy consistent with a cervical radiculopathy affecting 
the pain sensation going to his deltoid and biceps area.  He also 
offered an opinion indicating that the Veteran's left eye 
symptoms did not have any relationship to his cervical spine 
disability.   

The Veteran was afforded another VA examination in November 2009.  
The Veteran reported no symptoms on the left side, but had 
symptoms in the right shoulder area and pain in the right C4-6 
area.  He did traction every night and saw a chiropractor every 
three weeks.  Precipitating factors included using tools or using 
his right arm.  It was noted that he also had radiofrequency 
done.  He denied any other neurological symptoms.  There were no 
effects on activities of daily living except driving because of 
his neck stiffness, he had to rotate his upper torso to see.  He 
also stated that his right eye watered.  The Veteran was 
identified as a part-time house call veterinarian.

On physical examination, his neck movement seemed very stiff.  He 
had a well-healed stable surgical scar.  He had minor focalized 
tenderness in the right paracervical area at about C4.  
Goniometer was used in range of motion testing, which showed that 
forward flexion was zero to 38 degrees and extension was zero to 
10 degrees.  Left rotation was zero to 35 degrees, right rotation 
was zero to 40 degrees, right flexion was zero to 28 degrees and 
left flexion was zero to 23 degrees.  After three repetitive 
motions, there was no further loss of motion or objective signs 
of pain.  The Veteran complained of pain at the terminal end of 
all these motions.  Additional functional impairment due to pain, 
repetitive use, fatigue, weakness, lack of endurance or 
incoordination could not be specified as to a degree without 
resorting to mere speculation.  Veteran's sensation was intact 
throughout the right upper extremity.  He had normal grip 
strength and DTRs.  The Veteran did have right shoulder pain.  A 
February 2009 MRI of the neck showed multiple level disk disease 
and degenerative change throughout the cervical spine.  A 
previous laminectomy on the right at C5-C7 with severe stenosis 
in the right neuro foramen secondary to uncinate process 
hypertrophy and disk protrusion at C5-C6 was also noted.  The MRI 
also revealed C4-5 mild disk protrusion, bilateral facet 
hypertrophy, mild stenosis of the right neuro foramen and C3-4 
disc protrusion uncinate process hypertrophy associated with 
severe stenosis in the left neuro foramen.  The impression was 
multiple level cervical spine degenerative disk disease and C4-5 
facet hypertrophy.            

Although it does not appear that the claims file was reviewed by 
the examiners, as an accurate history was taken from the Veteran, 
VA treatment records were reviewed and the VA examination reports 
set forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient 
for rating purposes.  

Private treatment records showed continuing treatment of the 
Veteran's cervical spine disability including a fluoroscopically 
guided percutaneous radiofrequency lesioning of the cervical 
nerves in February 2008 and July 2008.  The treatment records 
primarily showed complaints of cervical pain radiating to the 
right arm.  (Service connection for radiculopathy of the right 
arm is separately service-connected and not on appeal).  

VA treatment records also showed continuing complaints of 
cervical spine pain and documented the private radiofrequency 
treatment.  A December 2006 record noted limited active range of 
motion in all planes of cervical motion.  A March 2007 
neurological consult for the Veteran's cervical spondylosis and 
right upper extremity tremor showed that strength and sensation 
were normal.  A slight tremor was also noted in the left upper 
extremity.  The impression was chronic neck pain related to 
cervical spondylosis, stable with no signs of cervical myelopathy 
and right upper extremity resting and action tremor, possibly 
secondary to a variant of benign essential tremor though one 
could not exclude an atypical parkinsonian tremor as well.  An 
August 2008 treatment record noted that bowel and bladder were 
intact.  Minimal tenderness was appreciated on the right cervical 
facets.  Neurologic examination showed that cranial nerves were 
intact and pinprick appeared to be appreciated throughout all 
extremities, though questionably slightly decreased in left 
thumb.  Motor strength was good 4+ to 5-/5 throughout the upper 
extremities with no localizing weakness.  DTR's were 1/4 and 
symmetrical.  The pertinent impression was cervical facet 
arthropathy.  A June 2009 record showed that the Veteran was 
having better control of his neck pain and neurological 
examination was normal.  The Board also observes that a June 2009 
record indicated that the Veteran reported recent issues with his 
work in that it had reduced substantially because clients were 
not calling him.  

In his statements of record as well as his Board hearing 
testimony, the Veteran reported restricted motion which caused 
problems driving.  At the hearing, the Veteran testified that he 
experienced neck pain and a tremor in his right arm, which caused 
trouble with doing activities such as screwing in a light bulb 
and using tools.  As previously noted in the introduction 
section, the Veteran also reported a number of secondary 
disabilities, which have been referred back to the RO for initial 
appropriate action; such disabilities, if service-connected, 
would be separately rated, and as such, are not inextricably 
intertwined with the instant issue.  Importantly, he stated that 
a neurologist indicated that he had cranial nerve dysfunction due 
to his cervical spine disability.  The Veteran reported that he 
did self-manipulation and traction several times a day.  In the 
morning, his neck was so stiff that he could not turn his head.  
He also reported neck spasms and indicated that the tremor in his 
right arm was hampering his work because he could not do 
venipunctures.  Further, he provided that he could not lift more 
than twenty pounds and that lifting also hurt his neck.  He also 
testified that he was never totally incapacitated.  His wife 
testified that his physical condition caused him to get 
frustrated and angry.  He concluded that he could not make the 
income he should because of his disability.  

The Veteran also submitted a September 2008 statement from his 
employer, which indicated that due to the Veteran's neck injury, 
he was not able to perform all tasks such as surgery or lift 
pets.  He also had difficulty drawing blood samples and other 
more precise tasks.  The employer concluded that if he did not 
have these problems, the Veteran would receive a higher salary.  

Based on the evidence of record, the Board must find that a 
rating in excess of 20 percent is not warranted under the general 
rating formula because there is no objective finding of forward 
flexion of the cervical spine of 15 degrees or less or ankylosis 
of the cervical spine.  Both VA examinations clearly documented 
that forward flexion was higher than 15 degrees.  Private and VA 
treatment records during the appeal period do not provide range 
of motion testing for rating purposes. 

The Board acknowledges that the Veteran has chronic neck pain and 
thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca, supra.  Nevertheless, a higher compensation is not 
warranted under these provisions because there is no persuasive 
evidence of additional functional loss due to pain, weakness, 
fatigue, or incoordination which would limit motion to such a 
degree so as to warrant a rating in excess of the current 20 
percent awarded.  Neither examiner found any additional 
limitation following repetitive use.    

Moreover, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no medical 
evidence showing that the Veteran has been prescribed bed rest 
due to incapacitating episodes having a total of at least four 
weeks during the past 12 months to warrant a 40 percent rating 
for intervertebral disc syndrome.  Importantly, at the Board 
hearing, the Veteran expressly denied any incapacitating 
episodes. 

Moreover, with the exception of radiculopathy of the right arm 
for which the Veteran has already been granted a separate rating, 
there is no medical evidence of neurologic abnormalities to 
warrant a separate rating under another diagnostic code pursuant 
to Note (1) of the general rating formula for disease and 
injuries of the spine.  Bowel and bladder dysfunction has not 
been reported.  Although a medical report documented a slight 
tremor of the left arm, the Veteran has expressly denied any 
associated problems with respect to his left arm.  Significantly, 
sensation, strength and motor testing have consistently been 
intact.  The Board recognizes that at the Board hearing the 
Veteran stated that a neurologist told him that he had a cranial 
nerve abnormality due to his cervical spine disability.  However, 
the medical evidence showed that on examination his cranial 
nerves have consistently been found to be intact.  In sum, there 
are no objective medical findings of any other neurological 
symptoms that would warrant a separate compensable rating. 

Further, the Board recognizes that the most recent VA examiner 
noted a scar associated with the Veteran's neck surgery.  The 
scar has been described on examination as well-healed and stable.  
As there has been no medical finding of pain or tenderness of the 
scar, a separate compensable rating is also not warranted for any 
scar.  38 C.F.R. § 4.118 (2009).  

In conclusion, the Board finds that a preponderance of the 
evidence is against a rating in excess of 20 percent for the 
Veteran's cervical facet arthropathy.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Veteran has asserted that his cervical spine disability 
interferes with his employment.  The United States Court of 
Appeals for Veterans Claims has held that a request for a total 
disability rating based on individual unemployability (TDIU), 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).   Further, in the instant case, although 
the Veteran has indicated interference with his employment, he is 
still currently working as a veterinarian.   As such, no further 
consideration of this matter is warranted.   See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (A veteran may be awarded a 
TDIU upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities). 

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran with respect 
to his service-connected cervical spine disability, primarily 
pain and loss of motion, fit squarely within the criteria found 
in the relevant Diagnostic Codes for the disability at issue.  
Although the Veteran has asserted that his cervical spine 
disability interferes with his job as a veterinarian and supplied 
a supportive statement from his employer, the Board finds that 
the rating criteria contemplate not only his symptoms but the 
severity of his disability.  Moreover, the evidence of record 
also indicated that nonservice-connected disabilities and other 
personal matters are further interfering with his employment.  
Importantly, there has been no evidence of frequent 
hospitalizations due to his service-connected disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

A rating in excess of 20 percent for cervical facet arthropathy 
is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


